DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) and 120 is acknowledged. However, Applicant has not complied with the conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) and 120. Specifically, the later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a).  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994). 
Here, the disclosure of the prior-filed provisional and non-provisional applications fail to provide adequate support in the manner required by 35 U.S.C. 112(a) for claim 40 of this application. Specifically, claim 40 requires that the sensor and sensor signal of claim 38 not be a microphone and audio signal, respectively. After reviewing the specification, the Examiner has been unable to find any disclosure in the prior-filed applications that supports the sensor and sensor signal being anything other than a microphone and an associated captured audio signal. The firmest support the Examiner can find is in para. [0018] of pp. 4 and 5, lines 9-11 of the instant application (a similar passage can be found in the prior-filed applications). There, the specification states that, as an alternative to the reference structure and dampening element being 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-24 and 30-39 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1,2,8-13,15,17, and 19 of U.S. Patent No. 10,522,129 and claims 1,8-12, and 14-17 of U.S. Patent No. 10,984,777. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims listed above of the ‘129 and ‘777 patents anticipate instant claims 21-24 and 30-39 as follows: 



Instant claim 
Claim of ‘129 patent
Claim of ‘777 patent
21
1
1
22
1
1
23
1
1
24
2
1
30
8
8
31
9
9
32
10
10
33
11
10
34
12
11
35
13
12
36
15
13
37
17,18
15,16
38
1,10,19
1,10,17
39
1,10, 19
1,10,17


Claim Interpretation
	The term “camera” in the preambles of claims 21-31 will not be granted patentable weight because the preambles do not recite structure associated with the camera and the bodies of claims 21-31 do not recite limitations that are necessarily associated with a camera. "[A] claim preamble has the import that the claim as a whole suggests for it." Bell Communications Research, Inc. v. Vitalink Communications Corp., 55 F.3d 615, 620, 34 USPQ2d 1816, 1820 (Fed. Cir. 1995). "If the claim preamble, when read in the context of the entire claim, recites limitations of the claim, Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165-66 (Fed. Cir. 1999). See also Jansen v. Rexall Sundown, Inc., 342 F.3d 1329, 1333, 68 USPQ2d 1154, 1158 (Fed. Cir. 2003). Also, any terminology in the preamble that limits the structure of the claimed invention must be treated as a claim limitation. See, e.g., Corning Glass Works v. Sumitomo Elec. U.S.A., Inc., 868 F.2d 1251, 1257, 9 USPQ2d 1962, 1966 (Fed. Cir. 1989). 
Here, the Examiner submits that the preambles of claims 21-31 do not recite structure of the camera; it simply recites “camera.” Furthermore, the limitations in the bodies of claims 21-31 are specifically directed to microphone structure and audio signal processing. While cameras are routinely equipped with audio equipment, the body limitations are claims 21-31 are not designed to specifically be used in a camera. That is, they may simply be used in general audio capturing equipment or in another device that uses a microphone as an auxiliary element. For the purpose of prior art rejection, the Examiner will interpret “camera” as simply “device.”

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1.	Claims 21-23,30,32, and 34-39 are rejected under 35 U.S.C. 103 as being unpatentable over Elian et al. (US 2015/0023523) in view of Cardinali et al. (US 2016/0378142).
	As to claim 21, Elian et al. teaches a device (Fig. 8a, microphone package “100”) comprising:
a printed circuit board (Fig. 8a, chip carrier “131”) comprising a microphone opening (Fig. 8a, opening “163’”);
a microphone (Fig. 8a, microphone “103”) corresponding to the microphone opening (Fig. 8a), the microphone configured to capture a first signal (Fig. 4, step “401”);
a sensor (Fig. 8a, microphone “101”) configured to capture a second signal (Fig. 4, step “403”); and
a processor (Fig. 8a, signal processing unit “121”) configured to generate an output audio signal based on the first signal and the second signal ([0037]).
The claim differs from Elian et al. in that it requires one or more seals configured to isolate the sensor from the microphone. However, in the same field of endeavor, Cardinali et al. discloses a microphone assembly (Fig. 6) having a main microphone portion (Fig. 5 (and 6), acoustic device “501”; [0002]) that is designed to be waterproof by positioning a liquid-resistant membrane (Fig. 6, liquid-resistant membrane “603”) that spans an acoustic port (Fig. 3 (and 6), acoustic port “102”), is positioned on a microphone support structure (Fig. 3 (and 6), flex circuit “307”) and directly above the microphone portion (Fig. 6). Additionally, as part of its waterproof ’” and to position gaskets on two ends of the liquid-resistant membranes to seal the microphone “103” from opening “107” in conjunction with the liquid-resistant membrane. One of ordinary skill in the art would have been motivated to include both the liquid-resistant membranes as well as the gaskets in Elian’s device because the liquid-resistant membranes would impede water entering the acoustic port from contacting the microphones while the gaskets would resist water ingress into the left and right sides of cavities “165a” and “165a’,” thereby preventing water from contacting bond wires and contact pads on the chip carrier.
As to claim 22, Elian et al., as modified by Cardinali et al., teaches the device of claim 21, wherein the sensor is a reference microphone (see Elian et al., Fig. 8a, microphone “101”).
As to claim 23, Elian et al., as modified by Cardinali et al., teaches the device of claim 21, further comprising:
a housing (see Elian et al., Fig. 8a, cover “147”) having a microphone port (see Elian et al., area of cover “147” in which microphone “103” is located) comprising a housing opening (see Elian et al., Fig. 8a, acoustic port “107”); and
a first waterproof membrane (see Cardinali et al., Fig. 6, liquid-resistant membrane “603”) spanning the housing opening (see Elian et al., Fig. 8a, acoustic port “107”; see Cardinali et al., Figs. 3 and 6, acoustic port “102”).
30, Elian et al., as modified by Cardinali et al., teaches the device of claim 21, wherein the processor is configured to generate the output audio signal by subtracting the second signal from the first signal (see Elian et al., [0038]).
	The combination of Elian et al. and Cardinali et al. detailed above forms the basis for the rejections of claims 32 and 34-39 that follow.
As to claim 32, Elian et al., as modified by Cardinali et al., teaches an audio device (see Elian et al., Fig. 8a, microphone package “100”) comprising:
a housing (see Elian et al., Fig. 8a, cover “147”);
a first waterproof membrane (see Cardinali et al., Fig. 6, liquid-resistant membrane “603”) spanning a port in the housing (see Elian et al., Fig. 8a, acoustic port “107”; see Cardinali et al., Figs. 3 and 6, acoustic port “102”);
a first structure (see Elian et al., Fig. 8a, chip carrier “131”) coupled to the housing (see Elian et al., Fig. 8a, chip carrier “131” coupled to vertical part “147’c”), the first structure including a first opening (see Elian et al., Fig. 8a, opening “163’”) and a second opening (see Elian et al., Fig. 8a, opening “163”);
a microphone (see Elian et al., Fig. 8a, microphone “103”), the microphone corresponding to the first opening and configured to generate a first signal (see Elian et al., Fig. 4, step “401”);
a sensor (see Elian et al., Fig. 8a, microphone “101”), the sensor corresponding to the second opening and configured to generate a second signal (see Elian et al., Fig. 4, step “403”);
a second waterproof membrane (see Cardinali et al., Fig. 6, liquid-resistant membrane “603”) spanning the second opening (see Elian et al., Fig. 8a, opening “163”; see Cardinali et al., 
one or more gaskets configured to separate the sensor from the port (see Elian et al., Fig. 8a; see Cardinali et al., Fig. 6, gasket “602”); and
	a processor (see Elian et al., Fig. 8a, signal processing unit “121”) configured to generate an output audio signal based on the first signal and the second signal (see Elian et al., [0037]).
	As to claim 34, Elian et al., as modified by Cardinali et al., teaches the audio device of claim 32, wherein the one or more gaskets comprise:
	a first gasket between the housing and the first structure, the first gasket having a first gasket opening aligned with the first opening (see Elian et al., Fig. 8a; see Cardinali et al., Fig. 6); and
a second gasket between the first structure and a second structure, the second gasket having a second gasket opening aligned with the second opening (see Elian et al., Fig. 8a; see Cardinali et al., Fig. 6; {The Examiner interprets the second structure as the portions of cover enclosing the microphone “101” of Elian et al.}).
	As to claim 35, Elian et al., as modified by Cardinali et al., teaches the audio device of claim 34, wherein a first acoustical cavity exists in the first gasket opening below the first waterproof membrane, and wherein a second acoustical cavity exists in the second gasket opening above the second waterproof membrane (see Elian et al., Fig. 8a; see Cardinali et al., Fig. 6; {As the microphones and acoustic ports of Elian et al. are inverted 180 degrees relative to each other and gaskets are applied to those microphones, the corresponding acoustical cavities will be located below and above the waterproof membranes associated with the microphones, respectively.}).
36, Elian et al., as modified by Cardinali et al., teaches the audio device of claim 35, wherein the first acoustical cavity and the second acoustical cavity have approximately a same volume (see Elian et al., Fig. 8a; see Cardinali et al., Fig. 6).
	As to claim 37, Elian et al., as modified by Cardinali et al., teaches the audio device of claim 32, wherein the processor is configured to generate the output audio signal by any of subtracting the second signal from the first signal (see Elian et al., [0038]), applying a transformation to the second signal to generate a transformed audio signal, and subtracting the transformed audio signal from the first signal.  
	As to claim 38, Elian et al. teaches a system (see Elian et al., Fig. 8a, microphone assembly “100”) comprising:
a microphone (see Elian et al., Fig. 8a, microphone “103”) configured to generate an audio signal (see Elian et al., Fig. 4, step “401”); 
a waterproof membrane configured to prevent water from entering the microphone (see Elian et al., Fig. 8a; see Cardinali et al., Fig. 6, liquid-resistant membrane “603”; [0030], lines 11-17); 
a sensor (see Elian et al., Fig. 8a, microphone “101”) configured to generate a sensor signal (see Elian et al., Fig. 4, step “403”); 
a seal configured to separate the sensor from the microphone (see Elian et al., Fig. 8a; see Cardinali et al., Fig. 6, gasket “602”); and 
a processor (see Elian et al., Fig. 8a, signal processing unit “121”) configured to generate an output audio signal based on the audio signal and the sensor signal (see Elian et al., [0037]).
39, Elian et al., as modified by Cardinali et al., teaches the system of claim 38, wherein the sensor is another microphone and the sensor signal is another audio signal (see Elian et al., Fig. 8a, microphone “101”).
	
2.	Claims 32-34, and 37-39 are rejected under 35 U.S.C. 103 as being unpatentable over Aihara (US 2014/0185853) in view of Cardinali et al. (US 2016/0378142).
	As to claim 32, Aihara teaches an audio device (Fig. 4) comprising:
a housing (Fig. 3C, chassis “40” and top frame “101”);
a first waterproof membrane (Fig. 4, air-impermeable cover member “205L”) spanning a port in the housing (Fig. 4, through hole “101L”);
a first structure (Fig. 4, housing “201”) coupled to the housing ([0034], lines 1 and 2), the first structure including a first opening (Fig. 4, microphone through-hole “206L”) and a second opening (Fig. 4, microphone through-hole “206L”);
a microphone (Fig. 4, microphone “202L”), the first microphone corresponding to the first opening and configured to generate a first signal ([0040]);
a sensor (Fig. 4, microphone “202R”), the sensor corresponding to the second microphone opening and configured to generate a second signal ([0040]);
a second waterproof membrane spanning the second opening (Fig. 4, air-impermeable cover member “205R”) and located above a cavity associated with the sensor (Fig. 4, area above microphone “202R” and below air-impermeable cover member “205R”);
	a processor configured to generate an output audio signal based on the first audio signal and the second audio signal ([0041]; {The Examiner interprets the claimed processor as the inherent processor of Aihara’s camera that performs the directivity synthesis processing.}).
Aihara in that it requires one or more gaskets configured to separate the sensor from the port. However, in the same field of endeavor, Cardinali et al. discloses a microphone assembly (Fig. 6) having a main microphone portion (Fig. 5 (and 6), acoustic device “501”; [0002]) that is designed to be waterproof by positioning a liquid-resistant membrane (Fig. 6, liquid-resistant membrane “603”) that spans an acoustic port (Fig. 3 (and 6), acoustic port “102”), is positioned on a microphone support structure (Fig. 3 (and 6), flex circuit “307”) and directly above the microphone portion (Fig. 6). Additionally, the assembly includes respective gasket portions positioned on two ends of the membrane and above the two sides of the microphone portion support structure, thereby aligning with the acoustic port opening (Fig. 6, gasket “602”). In light of the teaching of Cardinali et al., the Examiner submits that it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to position gasket portions on two ends of the air-impermeable members of Aihara to seal the right microphone “202R” from the left through hole “101L.” One of ordinary skill in the art would have been motivated to include both the air-impermeable membranes as well as the gaskets in Aihara’s camera because the air-impermeable members would impede water entering the acoustic port from contacting the microphones while the gaskets would resist water ingress into other areas of the microphone region.
	As to claim 33, Aihara, as modified by Cardinali et al., teaches the audio device of claim 32, further comprising: 
a dampening element located below the cavity (see Aihara, Fig. 4, damper “202R”; {A portion of damper “202R” is located below the cavity as interpreted by the Examiner.}).
As to claim 34, Aihara, as modified by Cardinali et al., teaches the audio device of claim 32, wherein the one or more gaskets comprise:

a second gasket between the first structure and a second structure, the second gasket having a second gasket opening aligned with the second opening (see Aihara, Fig. 4; see Cardinali et al., Fig. 6; {The Examiner interprets the claimed second structure as the right portion of top frame “101” of Aihara.}).
	As to claim 37, Aihara, as modified by Cardinali et al., teaches the audio device of claim 32, wherein the processor is configured to generate the output audio signal by any of subtracting the second signal from the first signal (see Aihara, [0041]), applying a transformation to the second signal to generate a transformed audio signal, and subtracting the transformed audio signal from the first signal.
	The combination of Aihara and Cardinali et al. detailed above forms the basis for the rejections of claims 38 and 39 that follow.
As to claim 38, Aihara teaches a system (see Aihara, Fig. 4) comprising:
a microphone (see Aihara, Fig. 4, microphone “202L”) configured to generate an audio signal (see Aihara, [0040]); 
a waterproof membrane configured to prevent water from entering the microphone (see Aihara, Fig. 4, air-impermeable cover member “205L”); 
a sensor (see Aihara, Fig. 4, microphone “202R”) configured to generate a sensor signal (see Aihara, [0040]); 
a seal configured to separate the sensor from the microphone (see Aihara, Fig. 4; see Cardinali et al., Fig. 6); and 
{The Examiner interprets the claimed processor as the inherent processor of Aihara that performs the directivity synthesis processing.}).
	As to claim 39, Aihara, as modified by Cardinali et al., teaches the system of claim 38, wherein the sensor is another microphone and the sensor signal is another audio signal (see Aihara, Fig. 4, microphone “202R”).

3.	Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over Elian et al. (US 2015/0023523) in view of Cardinali et al. (US 2016/0378142) and further in view of Aihara (US 2014/0185853).
As to claim 31, Elian et al., as modified by Cardinali et al., teaches the camera of claim 21. The claim differs from Elian et al., as modified by Cardinali et al., in that it requires that the processor is configured to generate the output audio signal by applying a transformation to the second signal to generate a transformed second signal and subtracting the transformed second signal from the first signal.
In the same field of endeavor, Aihara discloses a microphone assembly for a camera including left and right microphones producing audio signals that are subjected to directivity synthesis processing by delaying both signals and respectively subtracting them from the other un-delayed signals (Fig. 4; [0041]; {The Examiner interprets the transformation as the delay of the audio signal from the right microphone “202R.”}). In light of the teaching of Aihara, the Examiner submits that it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to delay the acoustic signals from Elian’s microphones and subtract the delayed signals from the respective other un-delayed signals 

Allowable Subject Matter
 Claims 24 recites allowable subject matter, and claims 25-29 are objected to as being dependent on a rejected base claim. However, claim 24 will not officially be deemed allowable until the double patenting rejection above has been resolved. As to the reasons for the indication of the allowable subject matter of claim 24, the Examiner directs Applicant to the reasons for indicating allowable subject of claim 23 of parent application 16/718,698 in the Office action dated April 2, 2020. Claims 25-29 are allowable because they depend on claim 24. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY J DANIELS whose telephone number is (571)272-7362. The examiner can normally be reached M-F 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ANTHONY J DANIELS/Primary Examiner, Art Unit 2696                                                                                                                                                                                                        
12/30/2021